Opinión del Tribunal:
Considerando que las resoluciones que han motivado el presente recurso de queja, no han sido dictadas en juicio contradictorio entre el Banco Territorial y Agrícola y los so-cios que fueron de ‘‘Cintrón Hermanos” sino en diligencias *200especiales de carácter sumario, en las cuales no puede ser parte el deudor que cuenta dentro de la misma ley Hipote-caria y de su Reglamento con medios y garantías para obte-ner reparación de los agravios que hayan podido causársele
Considerando que en mérito de lo expuesto es improce-dente el recurso que hoy se establece.
Vistos el articulo 128 de la Ley Hipotecaria y 175 de su Reglamento.
Se declara no haber lugar al presente recurso de queja, con las costas al recurrente; y comuniqúese esta resolución al -Tribuna? Sel Distrito de Humacao para los efectos proce-dentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Hernández, Higueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.